Title: James Madison to Colonna d’Ornano, 19 September 1830
From: Madison, James
To: d’Ornano, Colonna


                        
                            
                                Sir.
                            
                            
                                
                                    
                                
                                September 19. 1830.
                            
                        
                        
                        Previous to the receipt of your letter of the 15. instant I had communicated to my colleagues of the Exve
                            Committee Mr Randolph & Genl. Cocke the view of the division of duties between the Professor & the Tutor
                            of modern languages in our University. From a comparison of these views with their own, and the required concert with the
                            Professor, will result the explanation which is the object of yr. letter. I pray you Sir to accept the assurance of my
                            best respects
                        
                            
                                
                            
                        
                    